DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to an acoustic structure for/within a gas turbine engine, wherein the acoustic structure comprises a plurality of cells and two attachment rails for attaching the acoustic structure to a static structure within the gas turbine engine, classified in F02C 7/045 and F02C 7/24.
II. Claim 20, drawn to a method of installing an acoustic liner, which has flexible properties and comprises no fastening structures, within the inner barrel of a nacelle structure by deforming the acoustic liner such that it is reduced in size, inserted within the inner barrel, and allowed to expand, classified in G10K 11/16, F02K 1/827, and B64D 29/00.
Inventions I and II are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the product of Invention I is an acoustic structure which comprises rails configured for attaching the acoustic structure to a static structure within the gas turbine engine, whereas the process of Invention II is explicitly stated as providing an acoustic liner which comprises no fastening structures and fastening said acoustic liner to the inner barrel of a nacelle which may not be a gas turbine engine nacelle.  It is clear that the product of Invention I cannot be used in the process of Invention II, since the acoustic structure of Invention I comprises fastening structures (rails), and thereby is intended to be installed via these rails to a gas turbine engine static structure.  The acoustic structure of Invention I is thus not configured to be installed via the deformation process of Invention II, nor is it configured to be installed within a nacelle which may not be a gas turbine engine nacelle, as according to Invention II.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate Classification:  The inventions have substantially separate classifications, thus it is clear that each invention has attained recognition in the art as a separate subject for inventive effort, and also requires a separate field of search.  
Applicant is required to elect among disclosed species of acoustic structures.  No claims appear to be generic to the following disclosed patentably distinct species:
Species A – Figure(s) Fig. 2A-2G, representing an acoustic panel for an outer surface of an engine case of a gas turbine engine, comprising a plurality of cells and two attachment rails for attaching the acoustic structure to a static structure within the gas turbine engine, as described in [0017] and [0023-0028]
Species B – Figure(s) 3A-4, representing an acoustic liner for the inner surface of a nacelle, having flexible properties and comprising no fastening structures, as described in [0029-0032].
The species are independent or distinct because they have mutually exclusive and materially different structural configurations, since Species A comprises fastening structures (rails), and is intended to be installed via these rails onto an outer surface of an engine case of a gas turbine engine, whereas Species B comprises no fastening structures, has flexible properties, and is intended to be installed via deformation onto the inner surface of a nacelle.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: a number of different embodiments are presented which are not usable together and are not obvious embodiments, requiring different search strategies and query terms.  Further, these two embodiments are classified, at least partially, in different areas: Species A being classified in at least F02C 7/045 and F02C 7/24, whereas Species B is classified at least in G10K 11/16, F02K 1/827, and B64D 29/00.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 9am-noon and 1pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571)272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC A LANGE/Examiner, Art Unit 3745  

/WOODY A LEE JR/               Supervisory Patent Examiner, Art Unit 3745